DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 April 2022 has been entered.
 
Allowable Subject Matter
Claims 1 - 14 and 16 - 29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to disclose or reasonably suggest an imaging device, as required by the instant claim.  Specifically, the prior art of record fails to disclose or suggest:
a control unit that controls an accumulation period for accumulation of charge in the plurality of pixels,
wherein the control unit is configured to control the accumulation period for each of the plurality of pixel blocks,
wherein the plurality of pixel blocks includes a first pixel block, a second pixel block, and a third pixel block arranged between the first pixel block and the second pixel block, and
wherein the control unit includes
a first mode to control the accumulation period in the third pixel block commonly to the accumulation period in the first pixel block and, control the accumulation period in the second pixel block independently of the accumulation period in the first pixel block and the third pixel block, and
a second mode to control the accumulation period in the third pixel block commonly to the accumulation period in the second pixel block and, control the accumulation period in the first pixel block independently of the accumulation period in the second pixel block and the third pixel block.

	While the prior art does disclose dividing a pixel area into a three separate blocks of varying sizes and setting each area to different exposure times, the prior art of record fails to disclose or suggest an active determination based on a mode selection of setting the third block to be the same timing as the first or second block.  Rather, when the prior art of record discloses a third block, the prior art discloses it to be a different timing than any of the other blocks in the image sensor.  Accordingly, the claim is considered allowable.

Regarding claim 14, the prior art of record fails to disclose or reasonably suggest an imaging device, as required by the instant claim.  Specifically, the prior art of record fails to disclose or suggest:
[…]
wherein the control unit is configured to perform a first period in which the plurality of pixels is divided into first and second groups, and a second period in which the plurality of pixels is divided into third and fourth groups different from the first and second groups,
wherein, in the first period, a length of the accumulation period for pixels belonging to the first group is different from a length of the accumulation period for pixels belonging to the second group, and the number of the pixels belonging to the first group is larger than the number of the pixels belonging to the second group,
wherein, in the second period, a length of the accumulation period for pixels belonging to the third group is different from a length of the accumulation period for pixels belonging to the fourth group, and the number of the pixels belonging to the third group is larger than the number of the pixels belonging to the fourth group, and
wherein a part of the pixels belonging to the first group in the first period belongs to the fourth group in the second period.
Accordingly, the claim is considered allowable.



Regarding claim 16, the prior art of record fails to disclose or reasonably suggest an imaging device, as required by the instant claim.  Specifically, the prior art of record fails to disclose or suggest:
an amplifier unit that amplifies a signal based on charge generated by the photoelectric converter; and
a control unit that controls a gain of the amplifier unit,
wherein the control unit is configured to control the gain for each of the plurality of pixel blocks,
wherein the plurality of pixel blocks includes a first pixel block, a second pixel block, and a third pixel block arranged between the first pixel block and the second pixel block on the same pixel block row, and
wherein the control unit is configured to control the amplifier unit so that the gain to a signal based on charge generated by the photoelectric converter of a pixel arranged in the third pixel block is the same as one of the gain to a signal based on charge generated by the photoelectric converter of a pixel arranged in the first pixel block and the gain to a signal based on charge generated by the photoelectric converter of a pixel arranged in the second pixel block.

	While the prior art does disclose dividing a pixel area with an amplifier unit into a three separate blocks of varying sizes and setting each area to different exposure times, the prior art of record fails to disclose or suggest an active adjustment of the amplifier gain of the third block based the setting of the gain as the first or second block.  Accordingly, the claim is considered allowable.

Regarding claim 26, the prior art of record fails to disclose or reasonably suggest an imaging device, as required by the instant claim.  Specifically, the prior art of record fails to disclose or suggest:
[…]
wherein the control unit is configured to perform a first period in which the plurality of pixels is divided into first and second groups, and a second period in which the plurality of pixels is divided into third and fourth groups different from the first and second groups,
wherein, in the first period, a length of the accumulation period for pixels belonging to the first group is different from a length of the accumulation period for pixels belonging to the second group, and the number of the pixels belonging to the first group is larger than the number of the pixels belonging to the second group,
wherein, in the second period, a length of the accumulation period for pixels belonging to the third group is different from a length of the accumulation period for pixels belonging to the fourth group, and the number of the pixels belonging to the third group is larger than the number of the pixels belonging to the fourth group, and
wherein a part of the pixels belonging to the second group in the first period belongs to the third group in the second period.
Accordingly, the claim is considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698